Title: [From Thomas Jefferson to Eliza House Trist, 22 December 1783]
From: Jefferson, Thomas
To: Trist, Eliza House


        [Annapolis, 22 Dec. 1783. Entry in SJL reads: “Mrs. Trist—dissuading immediate departure. Pittsbg till Mar. or Apr.—Smith—Browse’s alienage.” Not found. Mrs. Trist had left Philadelphia on 21 Dec.; see her acknowledgment of the present letter from Pittsburgh, 8 Apr. 1784. On Browse’s alienage, see TJ’s notes on British and American alienage, printed at the end of 1783.]
      